In an action to recover damages for personal injuries, the defendants, Rose Towel and Linen Supply Co., Inc., and Ruben Porrata, as Administrator of the Estate of John Brophy, separately appeal, as limited by their respective briefs, from so much of an order of the Supreme Court, Kings County (Jones, J.), dated May 30, 2001, as granted the plaintiffs’ motion to restore the action.
Ordered that the order is reversed insofar as appealed from, on the law, with one bill of costs, the motion is denied, and the complaint is dismissed.
The plaintiffs failed to timely substitute the administrator of the Estate of John Brophy. In light of the inordinate delay in effecting substitution, dismissal of the complaint is warranted (see, CPLR 1021). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.